DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive. 
Applicant argues Koji fails to disclose an average width of the tunnels is greater than 1.5 microns and less than 10 microns and therefore fails to read on the claim as currently presented.  Specifically, applicant argues that Koji teaches the size of the 2.  While the examiner agrees the first through holes 2 of Koji have a width outside the claimed range, Koji further discloses second through holes formed in the foil wherein the second through holes have a diameter of several microns.  Therefore, Koji teaches the newly added limitation when the second through holes (not shown but discussed in [0050]) constitute the tunnels formed in the tunneled portion.  The examiner has further provided new grounds of rejection.  All claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “the tunnels have an average width greater than 2 µm” which causes the claim to be indefinite as “an average width” has been recited in claim 1 from which claim 26 depends and thus it is unclear if the “an average width” recited in claim 26 is meant to be the same or different from the “an average width” recited in claim 1.  For the purpose of examination, the examiner is taking “the tunnels have an average width greater than 2 µm” to read as “the average width of the tunnels is greater than 2 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 26 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 fails to further limit the subject matter of the claim upon which it depends.  Specifically, claim 26 recites, “the tunnels have an average width greater than 2 µm” which attempts to broaden the limitation “the tunnels have an average width greater than 1.5 µm and less than 10 µm” recited in claim 1 from which claim 26 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-11, 13-17, 21, 25-26 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014135481A hereafter referred to as Koji in view of Elias et al. (US 5,660,737).
In regards to claim 1, 
Koji discloses a capacitor, comprising: 
an anode with one or more active layers (3 – fig. 1; [0027]) that each includes fused particles (3a – fig. 1; [0028] – sintering fuses particles) positioned on a tunneled portion of an aluminum current collector (1 – fig. 1; [0013]); and 
the tunneled portion of the current collector has tunnels ([0050] – through holes not shown having diameter of several microns) that extend from a first face of the current collector to a second face of the current collector ([0050] – through holes extend through the foil (i.e. extend from a first face of the current collector to a second face of the current collector)), 
the tunnels having an average width greater than 1.5 µm and less than 10 µm ([0050] – several microns will be greater than 2 µm to less than 10 µm), and 
the current collector includes a tab portion (1a – fig. 1; [0037]) that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor ([0037] & [0002]).  Koji fails to explicitly disclose excluding the micron sized tunnels in the tab portion.

Elias ‘737 discloses a tab portion (14 – fig. 1; C4:L28-29) that excludes tunnels (C4:L38-46) and that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor (C2:L4:L67 to C5:L7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tab of Koji to be tunnel free (i.e. unetched) as taught by Elias ‘737 to obtain a capacitor wherein the extraction electrode has high strength and flexibility thus reducing the possibility of cracking and allowing for a large capacitance.

In regards to claim 2, 
Koji further discloses wherein the current collector is positioned between active layers (seen in fig. 3-4; [0022]).  

In regards to claim 3, 
Koji further discloses wherein the one or more active layers are in direct physical contact with the current collector (fig. 2-3; [0022]).  

In regards to claim 6, 
Koji further discloses wherein a thickness of at least one of the one or more active layers is greater than 150 µm ([0026]).  

In regards to claim 7, 
Koji further discloses wherein a thickness of the current collector is less than 200 µm ([0012]).  

In regards to claim 8, 
Koji further discloses wherein a thickness of the anode is more than 400 µm ([0012] & [0026]); and a thickness of the current collector is less than 200 µm ([0012]).  

In regards to claim 9, 
Koji further discloses wherein the one or more active layers are not positioned over a portion of the current collector (seen in fig. 1).  

In regards to claim 10, 
Koji further discloses wherein the capacitor is an electrolytic capacitor ([0002]).  

In regards to claim 11, 
Koji discloses a method of forming an anode for a capacitor, comprising: 
generating tunnels ([0050] – through holes not shown having diameter of several microns) in a tunneled portion of an aluminum current collector (1 – fig. 1; [0013]) such that the tunnels extend from a first face of the current collector to a second face of the current collector ([0050] – through holes extend through the foil (i.e. extend from a first face of the current collector to a second face of the current collector)), 
the tunnels having an average width greater than 1.5 µm and less than 10 µm ([0050] – several microns will be greater than 2 µm to less than 10 µm), 
adding one or more active layers (3 – fig. 1; [0027]) to the tunneled portion of the current collector such that the one or more active layers are not positioned over a tab portion (1a – fig. 1; [0037]) of the current collector, 
the tab portion of the current collector excludes the tunnels, and 
the one or more active layers including fused particles (3a – fig. 1; [0028] – sintering fuses particles); and 
fabricating the capacitor such that the tab portion provides electrical communication between the anode and a terminal that is accessible from outside of a case of the capacitor ([0037] & [0002]).  Koji fails to explicitly disclose the tab portion excluding the micron sized tunnels.

Elias ‘737 discloses a tab portion (14 – fig. 1; C4:L28-29) that excludes tunnels (C4:L38-46) and that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor (C2:L4:L67 to C5:L7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tab of Koji to be tunnel free (i.e. unetched) as taught by Elias ‘737 to obtain a capacitor wherein the extraction electrode has high strength and flexibility thus reducing the possibility of cracking and allowing for a large capacitance.

In regards to claim 13, 
Koji further discloses wherein the tunnels are generated in the current collector before the one or more active layers are added to the current collector (fig. 1).  

In regards to claim 14, 
Koji further discloses further comprising: generating a layer of an anode metal oxide in an interior of the tunnels after the one or more active layers are added to the current collector (fig. 5; [0030] – anodization is preformed after the formation of the powder by immersing the entire laminate in an anodizing solution and thereafter applying a voltage; as the interior surfaces are exposed to the anodizing solution during anodization, the surfaces will have an oxide thereon).  

In regards to claim 15, 
Koji further discloses wherein the particles include a dielectric (6 – fig. 5; [0052] on a core (fig. 5; [0030]).

In regards to claim 16, 
Koji further discloses wherein the dielectrics are generated on the core concurrently with an anode metal oxide being generated in an interior of the tunnels ([0030] – anodization is preformed after the formation of the powder by immersing the entire laminate in an anodizing solution and thereafter applying a voltage; thus the dielectric formation on the metal particles (core) and interior surface is done concurrently).  

In regards to claim 17, 
Koji further discloses wherein the current collector is positioned between active layers (seen in fig. 3-4).  

In regards to claim 21, 
Koji further discloses wherein the fused particles include aluminum ([0024]) and an electrolyte in the tunnels is a liquid ([0032]).

In regards to claim 25, 
Koji further discloses wherein the one or more active layers are not positioned over the tab portion (seen in fig. 1).

In regards to claim 26, 
Koji further discloses wherein the average width of the tunnels is greater than 2 µm and less than 10 µm ([0050] – several microns will be greater than 2 µm to less than 10 µm).  

In regards to claim 28, 
Koji further discloses wherein the particles have an average width greater than 6 µm ([0019]).  

Claim(s) 1-3, 6-11, 13-17, 25-27, & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000012387A hereafter referred to as Yoshida in view of Jeng-Feng et al. (US 6,621,686).
In regards to claim 1, 
Yoshida discloses a capacitor, comprising: 
an anode with one or more active layers (1 – fig. 5; [0051]) that each includes fused particles ([0052] – sintering produces fused particles) positioned on a tunneled portion of an aluminum current collector (2 – fig. 5; [0051], [0003], & [0013]); and 

the current collector includes a tab portion (portion of 2 exposed from 1 – fig. 5) that excludes the tunnels and that provides electrical communication between the anode and a terminal ([0021]) that is accessible from outside of a case for the capacitor ([0004]).  Yoshida fails to disclose the tunnels having an average width greater than 1.5 µm and less than 10 µm. 

Jeng-Feng ‘686 discloses that the collector tunnel size is a result effective variable, particularly for reducing equivalent series resistance without sufficiently reducing capacitance (C6:L1-4).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Yoshida such that the tunnels having an average width greater than 1.5 µm and less than 10 µm to reduce the ESR without sufficiently reducing capacitance as taught by Jeng-Feng ‘686.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2, 


In regards to claim 3, 
Yoshida further discloses wherein the one or more active layers are in direct physical contact with the current collector (fig. 5; [0051-0052]).  
  
In regards to claim 6, 
Yoshida further discloses wherein a thickness of at least one of the one or more active layers is greater than 150 µm ([0027]).  

In regards to claim 7, 
Yoshida further discloses wherein a thickness of the current collector is less than 200 µm ([0013]).  

In regards to claim 8, 
Yoshida further discloses wherein a thickness of the anode is more than 400 µm ([0027]); and 
a thickness of the current collector is less than 200 µm ([0013]).  

In regards to claim 9, 
Yoshida further discloses wherein the one or more active layers are not positioned over a portion of the current collector (seen in fig. 5).  

In regards to claim 10, 
Yoshida further discloses wherein the capacitor is an electrolytic capacitor (title).  

In regards to claim 11, 
Yoshida discloses a method of forming an anode for a capacitor, comprising: 
generating tunnels (5 – fig. 5; [0051]) in a tunneled portion of an aluminum current collector (2 – fig. 5; [0051], [0003], & [0013]) such that the tunnels extend from a first face of the current collector to a second face of the current collector (fig. 5; [0051]), 
adding one or more active layers (1 – fig. 5; [0051]) to the tunneled portion of the current collector such that the one or more active layers are not positioned over a tab portion (portion of 2 exposed from 1 – fig. 5) of the current collector, 
the tab portion of the current collector excludes the tunnels (seen in fig. 5), and 
the one or more active layers including fused particles ([0052] – sintering produces fused particles); and 
fabricating the capacitor such that the tab portion provides electrical communication between the anode and a terminal ([0021]) that is accessible from outside of a case for the capacitor ([0004]).  Yoshida fails to disclose the tunnels having an average width greater than 1.5 µm and less than 10 µm.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Yoshida such that the tunnels having an average width greater than 1.5 µm and less than 10 µm to reduce the ESR without sufficiently reducing capacitance as taught by Jeng-Feng ‘686.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 13, 
Yoshida further discloses wherein the tunnels are generated in the current collector before the one or more active layers are added to the current collector ([0051-0052]).  

In regards to claim 14, 
Yoshida further discloses further comprising: generating a layer of an anode metal oxide in an interior of the tunnels after the one or more active layers are added to the current collector ([0054] & [0027-0030]).  

In regards to claim 15, 


In regards to claim 16, 
Yoshida further discloses wherein the dielectrics are generated on the core concurrently with an anode metal oxide being generated in an interior of the tunnels ([0027-0030] – anodization of powder and collector done concurrently).    

In regards to claim 17, 
Yoshida further discloses wherein the current collector is positioned between active layers (fig. 5 – layer of 1 above 2 and layer of 1 below 2).  
  
In regards to claim 25, 
Yoshida further discloses wherein the one or more active layers are not positioned over the tab portion (fig. 5).  

In regards to claim 26, 
Yoshida fails to disclose wherein the tunnels have an average width greater than 2 µm. 



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Yoshida such that the tunnels having an average width greater than 2 µm and less than 10 µm to reduce the ESR without sufficiently reducing capacitance as taught by Jeng-Feng ‘686.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 27, 
Yoshida fails to disclose wherein the tunnels have an average tunnel density greater than 5 M/cm2 and less than 90 M/cm2. 

Jeng-Feng ‘686 discloses that the collector tunnel density is a result effective variable, particularly for reducing equivalent series resistance without sufficiently reducing capacitance (C6:L1-4).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Yoshida such that the tunnels have an average tunnel density greater than 5 M/cm2 and less than 90 2 to reduce the ESR without sufficiently reducing capacitance as taught by Jeng-Feng ‘686.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 29, 
Yoshida fails to disclose wherein generating the tunnels includes laser drilling the tunnels. 

Jeng-Feng ‘686 discloses wherein generating the tunnels includes laser drilling the tunnels (claim 7).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the holes of Yoshida using a laser drilling (boring) method as taught by Jeng-Feng ‘686 based on ones manufacturing ability/equipment available and to obtain precise holes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2010003774A – fig. 1-2 & 5		JP2015204387A – fig. 1-2

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848